DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 7.  The phrase “a predetermined distance” in lines 2 and 3 is indefinite.  It is unclear to the Examiner whether the predetermined distance of claim 7 is intended to be the same or different from the predetermined distance of claim 3 from which claim 7 now depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2724590 to Irwin in view of GB-2311356 (GB’356).
Re: claim 1.  Irwin shows in figure 4 an energy absorbing apparatus for an aircraft, the apparatus comprising: a first limiter including an oleo pneumatic strut as described in col. 1 lines 18-20 and lines 44-46 configured to absorb impact energy exerted on the strut; and a second load limiter 400 integrally formed within the oleo pneumatic strut wherein the second load limiter includes one or more springs 400 configured to absorb impact energy exerted on the strut via compression of the one or more springs as described in col. 4 lines 40-41, but is silent with regards to the one or more springs being at least one disc spring.
GB’356 teaches in lines 10-13 from the bottom of pg. 5 that the spring to be compressed within the vehicle suspension arrangement may be either a coil spring or at least one disc spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the spring within the strut of Irwin to have been at least one disc spring, in view of the teachings of GB’356, in order to provide a more compact spring means which can result in a space savings.
	Re: claim 2.  Irwin, as modified, teaches in figure 4 of Irwin the limitation wherein the first load limiter is configured to absorb impact energy associated with normal operating conditions of the aircraft as described in col. 4 lines 31-37, and wherein the second load limiter 400 is configured to absorb additional impact energy that exceeds the impact energy associated with normal operating conditions of the aircraft as described in col. 4 lines 38-41.
	Re: claim 3.  Irwin, as modified, teaches in figure 4 of Irwin the limitation wherein the oleo pneumatic strut comprises an inner cavity 190, 300, 450 that contains a strut fluid composed of gas in 450 and hydraulic fluid in 190, 300, and a piston 110, 220 movable a predetermined distance in the inner cavity and capable of compressing the gas as described in col. 4 lines 31-37, and wherein the one or more disc springs are positioned in the inner cavity such that the one or more disc springs absorb impact energy after the piston has moved past the predetermined distance as described in col. 4 lines 38-41.  
	Re: claim 4.  Irwin, as modified, teaches in figure 3 of GB’356 the limitation wherein the one or more disc springs includes a first set of disc springs or the top two discs of spring mechanism 70 of GB’356 positioned in the inner cavity or portion 450 of the inner cavity of Irwin, as modified, and a second set of disc springs or the bottom two discs of spring mechanism 70 of GB’356 positioned in the inner cavity or portion 450 of the inner cavity of Irwin, as modified, a spaced distance from the first set of disc springs i.e. spaced from each other due to intervening disc springs of element 70.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the one or more disc springs of Irwin, as modified, to have included a plurality of disc springs spaced apart (via intervening disc spring sets, as broadly recited), in view of the teachings of GB’356, in order to provide a means of increasing the compressive force exerted depending on the particular application.
	Re: claims 10 and 11.  Irwin shows in figure 4 a shock absorbing strut for a vehicle comprising: an inner housing portion 110 slidably coupled within an outer housing portion 100, an inner cavity 190, 300 formed by the inner housing portion and the outer housing portion, the inner cavity defining a sealed fluid volume for containing strut fluid including hydraulic fluid and gas, a piston 220 movable within the inner cavity a predetermined distance to absorb energy acting upon the strut; a damping orifice 260 in fluid communication with the hydraulic fluid as described in col. 4 lines 31-37; and one or more springs 400 positioned in the strut, wherein the one or more springs 400 are configured to absorb additional energy acting upon the strut via movement of the piston past the predetermined distance as described in col. 4 lines 38-41, but is silent with regards to the one or more springs being at least one disc spring.
GB’356 teaches in lines 10-13 from the bottom of pg. 5 that the spring to be compressed within the vehicle suspension arrangement may be either a coil spring or at least one disc spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the spring within the strut of Irwin to have been at least one disc spring, in view of the teachings of GB’356, in order to provide a more compact spring means which can result in a space savings.
Re: claim 12.  Irwin, as modified, teaches in figure 4 of Irwin the limitation wherein the one or more disc springs in place of element 400, as modified by GB’356,  are positioned at an end or a top end of the outer housing portion 100 and the piston 220 acts upon the one or more disc springs when the piston is moved past the predetermined distance as described by Irwin in col. 4 lines 38-41.
Re: claim 13.  In an alternate interpretation the inner outer housing portion may be interpreted as element 290 which forms the inner cavity with element 110 and element 100 wherein an orifice support tube 100, 120 is positioned in the outer housing portion 290 and defining the damping orifice 260, wherein the one or more disc springs 400, as modified, are positioned around the orifice support tube or particularly section 330 of portion 120 of the orifice support tube. 

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2724590 to Irwin in view of GB-2311356 (GB’356) as applied above, and further in view of US Patent 8727273 to Luce.
Luce teaches in claim 1 the use of a landing gear being retractable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the landing gear of Irwin, as modified, to have been retractable, in view of the teachings of Luce, in order to provide a means of protecting the landing gear from being hit by debris in flight. 
Claim(s) 5-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2724590 to Irwin in view of GB-2311356 (GB’356) as applied above, and further in view of US Patent 8695764 to Luce.
Re: claim 5. Irwin, as modified, teaches in figure 4 of Irwin the limitation wherein the oleo pneumatic strut further comprises a metering pin 270 positioned with respect to  the piston, and an orifice support tube 100 arranged to slidably receive the metering pin 270 through a damping orifice 260, but is silent with regards to the metering pin specifically being positioned in the piston.
 Luce teaches in figure 2 the use of a metering pin 60 shown to be positioned in a piston shown at the top end of element 30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the metering pin of Irwin, as modified, to have been positioned in the piston, in view of the teachings of Luce, in order to provide a means of more securely coupling the metering pin to the piston to help prevent disconnection of the two elements from each other to help improve the overall reliability of the apparatus.
Re: claim 6.  Irwin, as modified, teaches in figure 4 of Irwin the limitation wherein  the oleo pneumatic strut further comprises a plate 320 positioned on the orifice support tube to retain the one or more disc springs 400, as modified by the teachings of GB’356.
	Re: claim 7.  Irwin, as modified, teaches in figure 4 of Irwin the limitation wherein the piston 110, 220 by way of element 270 strikes the plate 320 when the piston is moved a predetermined distance towards the plate or the orifice support tube 100 at element 160 strikes the plate 320 when the piston 110, 220 is moved a predetermined distance away from the plate as best understood.
Re: claim 14.  In the alternate interpretation Irwin, as modified, teaches in figure 4 of Irwin the strut further comprising: an orifice support tube 100, 120 positioned in the outer housing portion 290 and a metering pin positioned with respect to the piston 220, the orifice support tube 100, 120 arranged to slidably receive the metering pin 270 through the damping orifice 260, and wherein the piston 220 is integrally formed with the inner housing portion 110, but is silent with regards to the metering pin specifically being positioned in the piston.
Luce teaches in figure 2 the use of a metering pin 60 shown to be positioned in a piston shown at the top end of element 30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the metering pin of Irwin, as modified, to have been positioned in the piston, in view of the teachings of Luce, in order to provide a means of more securely coupling the metering pin to the piston to help prevent disconnection of the two elements from each other to help improve the overall reliability of the apparatus.
Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-806824 (GB’824) in view of US Patent Application 2006/0151927 to Jyr and GB-2176572 (GB’572).
Re: claim 10.  GB’824 shows in figures 1 and 2 a shock absorbing strut for a vehicle comprising: an inner housing portion 12 slidably coupled within an outer housing portion 8, an inner cavity 17, 18 formed by the inner housing portion and the outer housing portion, the inner cavity defining a sealed fluid volume for containing strut fluid including hydraulic fluid, a piston 23, 29, 31 or 31 movable within the inner cavity a predetermined distance to absorb energy acting upon the strut as described in pg. 2 lines 108-116, a damping orifice 21 in fluid communication with the hydraulic fluid, and one or more springs 26 positioned in strut wherein the one or more springs are configured to absorb additional energy acting upon the strut via movement of the piston past the predetermined distance as described on pg. 2 lines 57-60, but is silent with regards to the fluid including gas in addition to the hydraulic fluid and the spring being a disc spring.
Jyr teaches in paragraph [0006] the use of a strut incorporating both hydraulic fluid and gas/air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the strut of GB’824 to have included both hydraulic fluid and gas, in view of the teachings of Jyr, in order to provide a means of proving stable and smooth damping as taught by Jyr.
GB’572 teaches in figures 1 and 2 and on pg. 1 lines 109-112 the use of a spring in the form a pack of disc springs 28 in the environment of a shock absorbing strut.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the spring of GB’824, as modified, to have been a disc spring, in view of the teachings of GB’572, in order to provide a functionally equivalent means of providing a biasing element that is compressed by piston movement to result in damping. 
Re: claim 11.  GB’824, as modified, teaches in figures 1 and 2 of GB’824 the limitation wherein the piston 23, 29, 31 or 31 is integrally formed with the inner housing portion 12.  
Re: claim 12.  GB’824, as modified, teaches in figures 1 and 2 of GB’824 the limitation wherein the one or more disc springs 26, as modified, are positioned at an end of the outer housing portion 8 and the piston 23, 29, 31 acts upon the one or more disc springs 26 when the piston is moved past the predetermined distance.
Re: claim 13.  GB’824, as modified, teaches in figures 1 and 2 of GB’824 further comprising an orifice support tube 24 positioned in the outer housing section 8 and defining the damping orifice 21, wherein the one or more disc springs 26 are positioned around the orifice support tube i.e. around the inner circumference of the tube and around the top of the tube, as broadly recited and as best understood.
Re: claim 14.  GB’824, as modified, teaches in figures 1 and 2 of GB’824 further comprising an orifice support tube 24 positioned in the outer housing portion 8, and a metering pin 29 positioned in the piston 31, the orifice support tube 24 arranged to slidably receive the metering pin 26 through the damping orifice 21 wherein the piston is integrally formed with the inner housing portion as best understood.
Re: claim 15.  GB’824, as modified, teaches in figures 1 and 2 of GB’824 further comprising an orifice support tube 24 positioned in the outer housing section 8 and defining the damping orifice 21, wherein the one or more disc springs 26 are positioned at an end (the top end) of the inner housing portion (in an alternate interpretation the inner housing portion may be elements 12, 23, 29 with the piston being element 31) and the orifice support tube 24 (particularly the inner surface of element 24) acts upon the one or more disc springs 26 when the piston is moved past the predetermined distance as shown in figure 2, as best understood.
Re: claim 16. In an alternate interpretation, GB’824 shows in figures 1 and 2 a shock absorbing strut for a vehicle comprising: an inner housing portion 1216, 24  slidably coupled within an outer housing portion 8 particularly when it is threaded into element 8, an inner cavity 17, 18 formed by the inner housing portion and the outer housing portion, the inner cavity defining a sealed fluid volume for containing strut fluid including hydraulic fluid or oil, a piston 23, 29, 31 movable within the inner cavity a predetermined distance to absorb energy acting upon the strut as described in pg. 2 lines 108-116, a damping orifice 21 in fluid communication with the hydraulic fluid, and one or more springs 26 positioned in strut wherein the one or more springs are configured to absorb additional energy acting upon the strut via movement of the piston past the predetermined distance as described on pg. 2 lines 57-60, but is silent with regards to the fluid including gas in addition to the hydraulic fluid and the spring being a disc spring.
Jyr teaches in paragraph [0006] the use of a strut incorporating both hydraulic fluid and gas/air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the strut of GB’824 to have included both hydraulic fluid and gas, in view of the teachings of Jyr, in order to provide a means of proving stable and smooth damping as taught by Jyr.
GB’572 teaches in figures 1 and 2 and on pg. 1 lines 109-112 the use of a spring in the form a disc spring 28 in the environment of a shock absorbing strut.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the spring of GB’824, as modified, to have been a disc spring, in view of the teachings of GB’572, in order to provide a functionally equivalent means of providing a biasing element that is compressed by piston movement to result in damping. 
 With regards to claim 16 using the alternate interpretation, GB’824, as modified, teaches in figure 1 of GB’824 wherein the one or more disc springs comprise disc springs, as modified, are positioned in the inner housing portion or particularly portion 24 of the inner housing portion 16, 24.
GB’572 teaches the use of a pack of disc springs wherein the one or more disc springs comprise a first set of disc springs or upper portion of 28 positioned in the inner cavity a spaced distance via at least one intervening disc spring from a second set of disc springs or lower portion of 28, and wherein first or second set of disc springs includes a plurality of disc springs arranged in parallel, in series, or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the one or more disc springs of GB’824, as modified, to have included a plurality of disc springs spaced apart (via intervening disc spring sets, as broadly recited), in view of the teachings of GB’356, in order to provide a means of increasing the compressive force exerted depending on the particular application.
Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. First, Examiner notes that the previously presented 112 rejections have been withdrawn in light of the most recent amendments.  Also, the previously presented 102 rejections have been withdrawn in light of the most recent amendments and have been replaced with 103 rejections necessitated by the amendments.  With regards to the rejections of claims 10-16 Applicant argues that nothing in GB’824 teaches that the spring of the ball valve returns the piston to the extended position like the disc springs of GB’572.  Examiner notes that the argument is more specific than the claim language.  Nowhere do the claim recitations require that the spring of the ball valve return the piston to the extended position.  However, if the claims did include such a recitation, Examiner notes that the spring 26 of the ball valve of GB’824 does, in fact, return the piston 23, 29, 31 or 31 to the extended position as shown going from figure 2 to figure 1 of GB’824. 
Accordingly, the above rejections have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
August 24, 2022
/MELODY M BURCH/           Primary Examiner, Art Unit 3657